Citation Nr: 1821846	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial, compensable rating for hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO, inter alia, granted service connection for hypertension and assigned an initial zero percent (noncompensable) rating, effective April 30, 2002.  In April 2012, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned 

In July 2012, the Board, inter alia, remanded the claim for a higher initial rating for hypertension for issuance of a statement of the case (SOC) and to afford the Veteran the opportunity to perfect an appeal, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was issued in May 2013, and the Veteran perfected an appeal as to this matter with the filing of f substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013. 

In July 2014, this matter was again remanded to afford the Veteran a requested Board videoconference hearing.  Such hearing was held before the undersigned Veterans Law Judge on October 2015.  A transcript of the hearing is of record.  In conjunction with the hearing, additional evidence was submitted, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2017). 

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for hypertension, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2017, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a November 2017 supplemental SOC (SSOC)) and returned this matter to the Board.

As for the matter of representation, the record reflects that the Veteran appointed the Veterans of Foreign Wars of the United States (VFW) as his representative in April 2002.  In September 2013, he appointed a private attorney as his representative solely with respect to matters stemming from an award of service connection for a skin disability (which, as indicated below, will be the subjects of a separate appellate decision to be issued at a future date).  The September 2013 appointment of limited representation did not serve to revoke the existing power of attorney in favor of FW on all other matters.  However, at the time of his October 2015 hearing, the Veteran confirmed that he is no longer represented by VFW and is now unrepresented on the issue of a compensable rating for hypertension.  The Veteran recognizes the Veteran as now proceeding pro se in this appeal.

The Board further notes that, in addition to the issue herein decided, the Veteran has perfected an appeal with respect to the matters of entitlement to service connection for a skin disability, to include residuals of prurigo nodularis on a direct-incurrence basis, entitlement to an effective date earlier than August 11, 2004 for the award of service connection for a skin disability, and entitlement to an initial, compensable rating for residuals of prurigo nodularis.  In January 2018, the Veteran's attorney for the skin claims filed a Freedom of Information Act (FOIA) request for a copy of the November 2017 VA medical opinion in regards to the Veteran's skin disability claims, which will be the subjects of a separate appellate decision at a future date.  Notably, as the January 2018 FOIA request does not pertain to the claim for  compensable rating for service-connected hypertension, the Veteran is not prejudiced by the Board's consideration of this claim  prior to the completion of such request. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Since the April 30, 2002 effective date of the award of service connection, the Veteran's hypertension has required continuous medication for control; but systolic pressure has been predominantly less than 160, and  diastolic pressure has been predominantly less than 100.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for hypertension are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 , 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VA's notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a July 2003 pre-rating letter provided  fully compliant notice to the Veteran in connection with what was then a claim  for service connection for a heart condition.

After the April 2012 award of service connection for hypertension and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, a May 2013 SOC set forth the applicable criteria for higher ratings for hypertension  (the time and form of which suffices, in part, for Dingess/Hartman).  Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records, and VA examination reports.  Also of record is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran.  The Board finds that no further AOJ action on this claim, , prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during an October 2015 Board hearing.  During the hearing, the undersigned identified the claim on appeal, and information was elicited regarding the nature and onset of the Veteran's symptoms, current disability and treatment, as well as the basis for Veteran's belief that a higher rating is warranted.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with the matter decided herein, on these facts, such omission was harmless.  The hearing testimony revealed the need for additional development, which was sought on subsequent remand.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board also finds that that relative to the matter decided herein, there has been substantial compliance with its February 2017 remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Specifically, the Board directed that the AOJ obtain all outstanding VA treatment records, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, obtain any outstanding treatment records identified by the Veteran, afford the Veteran VA examinations to obtain information as to the severity of his service-connected hypertension, and adjudicate the remaining matters on appeal.

Pursuant to the remand, all outstanding VA treatment records have been obtained and associated with the Veteran's claims file and a VA hypertension examination was conducted in September 2017.  Also, in letters dated in March 2017, the AOJ requested that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The Veteran subsequently submitted completed authorization forms (VA Forms 21-4142 and 21-4142a) for pertinent treatment records, and the AOJ thereafter obtained the private treatment records.  Thereafter, the AOJ re-adjudicated the Veteran's claims by way of the November 2017 SSOC.

In summary, the duties imposed by the VCAA have been considered and satisfied.  With respect to the claim herein decided, there is  no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim . As such, the Veteran is no prejudiced by the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The Veteran's service-connected hypertension has been assigned a noncompensable rating under DC 7101 for hypertensive vascular disease.  Under this DC,, a 10 percent rating is assigned when diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

The rating schedule authorizes the assignment of a zero percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the pertinent evidence of record in light of the above, the Board finds that, the criteria for an initial, compensable rating for hypertension are not met.

The Veteran filed a claim for service connection for a heart condition in  April 2002.

VA treatment records reflect blood pressure readings of 138/76 and 148/80 in August 2002, 147/72 in September 2002, 142/80 in October 2002, 171/75 in December 2002, 148/86 in April 2003, 155/88 in May 2003, 155/88 in March 2004, 140/80 in November 2004, 140/86 in August 2005, 100/50 in July 2006, 164/82 and 140/76 in January 2008, 147/69 and 122/70 in September 2008, 109/62 and 126/70 in February 2009, 130/70 in May 2009, 140/84 in June 2009, 121/69 in October 2010, 117/56 in August 2013, 125/58 in August 2014, 124/60 in January 2015, 148/57 in February 2016, 140/88 in March 2017, and 122/74 in July 2017.

A February 2011 VA examination report documents a blood pressure reading of 134/70.  A September 2017 VA examination report reflects that the Veteran's hypertension had worsened from 2009 to the present, with changes to the Veteran's medication regiment to maintain stable blood pressure.  The examiner found that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  His current blood pressure readings were 168/80, 176/72, and 174/74, with average blood pressure reading of 172/75.  The examiner opined that there were no reported or measurable functional effects of the disability on the Veteran's activities of daily living, to include employment.

The above cited evidence reflects that, since 2002, the Veteran's diastolic pressure has been predominantly less than 100; his systolic pressure has been  predominantly less than 160; and that the Veteran did not have a history of diastolic pressure that was predominantly 100 or more which required continuous medication for control.  Specifically, the Veteran's highest diastolic reading was of 88 in May 2003 and March 2004, and never reached 100.  Further, while the Board notes that the Veteran's systolic pressure exceeded 160 in December 2002, January 2008, and September 2017, it  has been predominantly less than 160 since the effective date of the award of service connection.   Moreover, the September 2017 VA examiner reviewed the Veteran's claims file and found that the evidence did not show that the Veteran had a history of diastolic pressure predominantly 100 or more that required medication for control.  As the criteria for the minimum, 10 percent rating for hypertension are not met at any point since the effective date of the award of service connection, the assigned noncompensable remains appropriate.

The Board further notes that, to whatever extent the Veteran may assert his entitlement to a higher rating for his hypertension, he simply is not competent to provide the blood pressure readings and medical conclusions needed to evaluate his hypertension.  See 38 C.F.R. § 3.159 (a)(1) (2017).  As discussed above, the blood pressure reading results  and medical conclusions rendered in connection with this claim weigh against assignment of a compensable rating at any point since the effective date of the award of service connection.  

For all the forgoing reasons, the Board concludes that there is no basis for staged rating of the disability under consideration, and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a compensable disability rating at any pertinent point.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As a final point, the Board notes that, in conjunction with the higher rating claim under consideration, the Veteran has not raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial, compensable rating for hypertension is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


